     Case 3:21-cr-00216-CAB Document 52 Filed 05/04/21 PageID.189 Page 1 of 1




 1
 2
 3
 4
 5
                           UNITED STATES DISTRICT COURT
 6
                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8     UNITED STATES OF AMERICA,             )     Case No. 21-CR-216-CAB
                                             )
 9                       Plaintiff,          )     ORDER AND JUDGMENT ON
10
                                             )     UNITED STATES’ MOTION TO
                   v.                        )     DISMISS THE INFORMANTION
                                             )     WITHOUT PREJUDICE
11     VIRGINIA CERVANTES (2),               )
                                             )
12                       Defendant.          )     The Honorable Cathy A. Bencivengo
                                             )
13
14
15         On the motion filed by the United States of America and good cause shown,

16         IT IS HEREBY ORDERED the Motion to Dismiss the Information (ECF No. 35) as

17 to defendant Virginia Cervantes, without prejudice, is GRANTED. It is the judgment of the
18 Court the Information is dismissed without prejudice.
19      IT IS FURTHER ORDERED the bond is exonerated as to defendant Virginia
20 Cervantes.
21         IT IS SO ORDERED.
22
23 DATED: 5/4/2021                               __________________________
                                                 Hon. Cathy Ann Bencivengo
24
                                                 United States District Judge
25
26
27
28


30
